Citation Nr: 0941045	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-02 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

The Veteran currently suffers from tinnitus and there is a 
reasonable basis for attributing such disability to acoustic 
trauma during active service.


CONCLUSION OF LAW

The Veteran has tinnitus that was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from October 1980 to 
October 1983.  His DD 214 reflects that his military 
occupational specialty (MOS) was as a cannon crewman.

The Veteran submitted his claim for service connection for 
hearing loss and tinnitus in December 2006.  His service 
treatment records (STRs) were obtained.  They show that the 
Veteran entered service with evidence of a bilateral hearing 
loss.  His August 1980 entrance physical examination include 
the results of an audiogram that demonstrated a measure of 
hearing loss at all tested frequencies.  Despite this 
evidence, the Veteran reported that he did not have a hearing 
loss in his accompanying Report of Medical History.  He did 
not report ringing in his ears or tinnitus.  

The Veteran again reported that he did not have a hearing 
loss at the time of his separation physical examination in 
June 1983.  However, the results of a contemporaneous 
audiogram was interpreted to show a hearing loss at all 
tested frequencies.  The hearing loss was greater than that 
exhibited on his enlistment.  

The Veteran identified several sources of private treatment.  
Records were obtained from the sources; however, they did not 
address the issue on appeal.  He was treated for what was 
assessed as left malignant external otitis in September 1998.  
The entry noted that the Veteran's hearing had been 
chronically decreased since some trauma a few years earlier.

VA treatment records, for the period from October 2006 to 
December 2006, did not relate to the issue on appeal.    

The Veteran was afforded a VA audiology examination in March 
2007.  The examiner noted her review of the Veteran's claims 
folder and awareness of his MOS.  She also noted the hearing 
loss on entry to service and the increased loss shown at the 
time of separation.  She said that the Veteran did not 
complain of hearing loss or tinnitus in service.  The Veteran 
gave a history of hearing loss dating back to service.  He 
also said he had experienced intermittent tinnitus in both 
ears, worse in the left ear, for a long time.  He could not 
recall exactly when it occurred.  He said he experienced the 
ringing in his ears a couple of times a day with a varying 
time as to how long it would last.  Audiometric testing 
identified the presence of a current hearing loss.   

The examiner concluded that the Veteran's right ear hearing 
loss was less than likely related to any acoustic trauma, 
injury, disease or event in service.  She said the Veteran 
had a mixed hearing loss in the left ear.  She believed that 
an ear, nose, and throat (ENT) examination was required to 
assess the hearing loss.  In regard to tinnitus, the examiner 
said the Veteran was unable to say when the tinnitus began 
but could confirm his hearing loss began in service.  She 
then opined that it was less than likely that the Veteran's 
tinnitus was the result of acoustic trauma, injury, disease, 
or event in service.

The Veteran was afforded a VA ENT examination in June 2007.  
The examiner said he was asked to given an opinion as to 
whether the conductive component of the Veteran's hearing 
loss in the left ear could be repaired.  The examiner found 
several defects within the Veteran's left inner ear.  He 
concluded that surgical intervention would result in possible 
slight improvement.  He said he did not disagree with the 
audiologist's conclusions, service connection and disability 
status.

The RO granted service connection for hearing loss in each 
ear as separate disabilities in June 2007.  The RO concluded 
that the Veteran had normal hearing on his entry to service 
in October 1980.  The Board notes that this conclusion could 
only be based on the finding that the reported decibel losses 
for the 500 to 4,000 Hertz did not satisfy the requirements 
for a hearing loss disability under 38 C.F.R. § 3.385.  The 
Veteran had a minimum decibel loss of 20 at each tested 
frequency in the range referenced.  His current hearing loss 
was attributed to his noise exposure in service.

As to the left ear, the RO determined that the Veteran had a 
pre-existing hearing loss that was aggravated by service.  
This too had to be based on an interpretation of the entrance 
audiogram that showed decibel losses that would qualify as a 
hearing loss under 38 C.F.R. § 3.385.  The RO granted a 
noncompensable disability rating for each ear.  

The RO denied service connection for tinnitus because the 
STRs were negative for evidence of tinnitus in service.  The 
VA and private medical records were also negative for 
evidence of tinnitus.  The RO relied on the opinion provided 
by the VA audiologist to deny service connection.

The Veteran submitted his notice of disagreement in July 
2007.  He noted his exposure to acoustic trauma by way of 
multiple live fire exercises in service.  He said they were 
not allowed to use hearing protection on night fire 
exercises.  He also said he would experience a fullness and 
buzzing in his ears after such exercises.  The Veteran said 
he worked as a carpenter after service and used hearing 
protection.

The Veteran submitted a copy of a VA outpatient entry dated 
March 6, 2008.  It was from a primary care visit and signed 
by a certified nurse practitioner.  The examiner noted that 
the Veteran was service connected for his hearing loss with a 
noncompensable disability rating.  She noted the Veteran's 
history of noise exposure in service and that he reported 
having ringing in the ears ever since.  The Veteran reported 
that he had not been able to differentiate between hearing 
loss and tinnitus since his first problem.  The Veteran 
complained of intermittent tinnitus in that it would "come 
and go."  The Veteran reported that his tinnitus was 
improved with the use of hearing aids.  The examiner provided 
an opinion that the Veteran's hearing loss and tinnitus were 
very closely related.  She said that it was as likely as not 
that the Veteran's tinnitus was also from the noise exposure 
in service, the same as his hearing loss.  

The RO issued a supplemental statement of the case (SSOC) in 
May 2008.  The RO continued the denial of service connection 
for tinnitus.  In regard to the outpatient opinion the RO 
noted that VA audiologist's opinion was entitled to more 
weight.  The RO said the audiologist's opinion was of a more 
complete nature and included an extensive review of all of 
the evidence, to include the STRs.  

The Veteran testified at a hearing at the RO in June 2008.  
He said that the artillery personnel did not wear hearing 
protection during night firing exercises as they had to be 
able to hear commands.  He said there were usually 6-7 
cannons involved in such exercises.  He said that he began to 
notice the ringing in his ears about midway during his 
service period.  He said he had experienced it since then.  
The Veteran reported that the tinnitus would come and go.  
The hearing officer reviewed the evidence of record, to 
include the VA audiologist's opinion and that of the VA 
outpatient examiner.  The hearing officer explained to the 
Veteran that the audiologist's opinion was given greater 
weight because she was a specialist, and had access to all of 
the evidence.  The Veteran thought he might have been given a 
hearing test when seeking employment from John Morrell in the 
mid-1980's.  It was agreed that an attempt would be made to 
look for those records.

Associated with the claims folder is a negative reply for any 
records for the Veteran from John Morrell.  The reply was 
received in July 2008.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's MOS during service was a cannon crewman for 
nearly two and one-half years.  His STRs are negative for 
evidence of tinnitus during service.  The STRs do document 
the presence of hearing loss on his entrance to service and a 
worsening of that hearing loss at the time of his separation 
three years later.  

The RO has denied service connection based on the 
audiologist's opinion wherein she noted that tinnitus was not 
shown in service and that the Veteran was not able to state 
when his tinnitus began. The RO further determined that the 
audiologist's report was entitled to greater weight because 
she was an expert and had access to all of the Veteran's 
records.  

The Veteran is competent to provide lay evidence of ringing 
in his ears, tinnitus, during service and in the years after.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see 
also Buchanan v. Nicholson, 451 F.3d. 1331. (Fed. Cir. 2006).  
The lack of any STR entry noting the presence of tinnitus is 
of little value in regard to this particular disorder.  
Despite the clear evidence of hearing loss in his STRs, the 
Veteran still reported that he did not have a hearing loss in 
his STRs.  Thus, the lack of any report concerning tinnitus 
is of little probative value.  Moreover, his exposure to 
acoustic trauma during active duty is established by the 
evidence of record and accepted as the basis to establish 
service connection for his hearing loss.  This includes a 
worsening of a pre-existing disability as a result of the 
acoustic trauma.

As to the weight afforded to the VA audiologist's opinion, 
the Board notes that the RO has not explained why the 
Veteran's lay statements of noise exposure and his 
observations as to when he began to experience tinnitus in 
service, as expressed in several statements and to the VA 
outpatient examiner, are not of equal weight.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008) (Review of a 
claims file by a VA examiner, without more, does not 
automatically render the examiner's opinion competent or 
persuasive.  The absence of a claims file review by a private 
medical expert does not categorically exclude the possibility 
they are informed of the relevant facts.)

In this case, and given the previous decisions by United 
States Court of Appeals for Veterans Claims (Court) such as 
Charles, and Nieves-Rodriguez, the Board is not persuaded 
that the audiologist's opinion is entitled to any more weight 
than the other evidence of record.  The information regarding 
the observation of the Veteran as to when he noted ringing in 
his ears is not dependent on a review of his STRs or other 
medical documents.  

In view of the totality of the evidence, including the 
Veteran's credible accounts of noise exposure during service 
and his experiencing ringing in his ears in service and over 
the years, his service connection for hearing loss based on 
that exposure, and the absence of evidence of any other 
etiology which could have resulted in his current tinnitus 
disability, and the competing opinions from the VA 
audiologist and VA outpatient examiner, the Board finds that 
it is at least as likely as not that tinnitus was incurred in 
active service.  Resolving reasonable doubt in the Veteran's 
favor, the Board concludes that service connection is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


